DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group Ia in the reply filed on 12/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0067128 A1 to Chang et al., “Chang”, in view of U.S. Patent Application Publication Number 2014/0084245 A1 to Zhang, “Zhang”.
Regarding claim 1, Chang discloses a semiconductor device (e.g. FIG. 19,20), comprising:
an active structure (64A and/or 64B ¶ [0016]);
a first gate (e.g. 84A, ¶ [0060]) above the active structure (64A/64B), wherein the first gate includes a first gate metal (88A, ¶ [0059]) and a first gate dielectric (81, ¶ [0046]), and the first gate dielectric (81) has a horizontal portion (along D2) and a vertical portion (in region D1); and
a second gate (e.g. 84B) above the active structure (64A/64B), wherein the second gate includes a second gate metal (88B) and a second gate dielectric (81’), and the second gate dielectric (81’) has a horizontal portion (along D3) and a vertical portion (in region D1);
wherein the vertical portion of the first gate dielectric (81) is in contact (as pictured) with the vertical portion of the second gate dielectric (81’).
	Chang fails to clearly teach wherein the semiconductor device is specifically a quantum dot device such that the active structure is a quantum well stack.
	Zhang teaches (e.g. Fig. 8A,8C) a semiconductor device with quantum dots (Abstract) in the active layer forming a quantum well stack (i.e. stack of layers including quantum dots which are inherently quantum wells, ¶ [0008],[0009],[0091]-[0093]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chang with quantum dots in the active region as taught by Zhang in order to desirably improve the performance of the transistor (Zhang ¶ [0008],[0009],[0091],[0092],[0095],[0096]) including addressing issues of for example, achieving desirable dopant concentrations in the source and drain (S/D) regions, maintaining low S/D contact Zhang ¶ [0007]).

Regarding claim 2, Chang in view of Zhang yields the quantum dot device of claim 1, and Chang further teaches wherein the first gate dielectric (81) has a U-shaped cross-section (in part as shown in FIG. 20) and the vertical portion of the first gate dielectric (81) is part of the U-shaped cross-section (as pictured).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0067128 A1 to Chang et al., “Chang”, in view of U.S. Patent Application Publication Number 2014/0084245 A1 to Zhang, “Zhang”, in view of U.S. Patent Application Publication Number 2003/0010978 A1 to Burden, “Burden”.
Regarding claim 7, although Chang in view of Zhang yields the quantum dot device of claim 1, Chang and Zhang fail to clearly teach wherein the quantum well stack includes an isotopically purified material.
	Burden teaches isotopically purified or enriched silicon, germanium, gallium arsenide, gallium nitride, and other semiconductor materials (Abstract, ¶ [0002],[0007]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chang in view of Zhang with an isotopically pure semiconductor as the bulk semiconductor material as taught by Burden in order to select semiconductor materials with improved performance such as thermal cooling (Burden ¶ [0006],[0012],[0014]).

Claims 1,2,6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0090626 A1 to Yamashita, “Yamashita”, in view of U.S. Patent Application Publication Number 2014/0084245 A1 to Zhang, “Zhang”.
Yamashita discloses a semiconductor device (e.g. FIG. 4), comprising:
an active layer (FA, ¶ [0059]);
a first gate (MG, ¶ [0061],[0087]) above the active layer (FA), wherein the first gate (MG) includes a first gate metal (e.g. M2, ¶ [0087]) and a first gate dielectric (ON, ¶ [0087],[0088]), and the first gate dielectric (ON has a horizontal portion along upper surface of FA) and a vertical portion (along CG); and
a second gate (CG, ¶ [0091]) above the active layer (FA), wherein the second gate (CG) includes a second gate metal (e.g. M1) and a second gate dielectric (HK, ¶ [0071]), and the second gate dielectric (HK) has a horizontal portion and a vertical portion (as pictured);
wherein the vertical portion of the first gate dielectric (ON) is in contact (as pictured) with the vertical portion of the second gate dielectric (HK).
	Yamashita fails to clearly teach wherein the semiconductor device is a quantum dot device, wherein the active layer (FA) includes a quantum well stack.
	Zhang teaches (e.g. Fig. 8A,8C) a semiconductor device with quantum dots (Abstract) in the active layer forming a quantum well stack (i.e. stack of layers including quantum dots which are inherently quantum wells, ¶ [0008],[0009],[0091]-[0093]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamashita with quantum dots in the active region as taught by Zhang in order to desirably improve the performance of the transistor (Zhang ¶ [0008],[0009],[0091],[0092],[0095],[0096]) including addressing issues of for example, achieving desirable dopant concentrations in the source and drain (S/D) regions, maintaining low S/D contact resistance, preventing short channel effects (SCE), improving drain-induced barrier lowering (DIBL), controlling Vt, and controlling a characteristic sub-threshold slope (SS) (Zhang ¶ [0007]).

Yamashita in view of Zhang yields the quantum dot device of claim 1, and Yamashita further teaches wherein the first gate dielectric (ON) has a U-shaped cross-section (right-side cross section in FIG. 4) and the vertical portion of the first gate dielectric (ON) is part of the U-shaped cross-section (portion of U-shape forms sidewall as pictured).

Regarding claim 6, Yamashita in view of Zhang yields the quantum dot device of claim 1, wherein a height of the second gate (CG) is greater than a height of the first gate (MG is shorter in height due to presence of IF5).

Claims 3-5,8,9,11,12,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0090626 A1 to Yamashita, “Yamashita”, in view of U.S. Patent Application Publication Number 2014/0084245 A1 to Zhang, “Zhang”, further in view of U.S. Patent Application Publication Number 2003/0006450 A1 to Haspeslagh, “Haspeslagh”,
Regarding claim 3, although Yamashita in view of Zhang yields the quantum dot device of claim 2, Yamashita fails to clearly teach wherein the second gate dielectric (HK) extends over the first gate (MG).
	Haspelagh teaches (e.g. Figure 2f) wherein a second gate dielectric (17, ¶ [0056],[0057]) is over (¶ [0058]) a first gate (7).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamashita in view of Zhang with the second gate dielectric over the first gate as exemplified by Haspelagh in order to desirably use the second gate dielectric as a CMP polish stopper (Haspelagh ¶ [0058],[0059]) and/or incorporate additional memory cells in a string in order to form high density memory cells (Haspelagh Abstract).

Yamashita in view of Zhang and Haspelagh yields the quantum dot device of claim 3, and Yamashita further teaches wherein a height of the second gate (CG) is greater than a height of the first gate (MG is shorter in height due to presence of IF5).

Regarding claim 5, although Yamashita in view of Zhang yields the quantum dot device of claim 1, Yamashita fails to clearly teach wherein the second gate dielectric (HK) extends over the first gate (MG).
	Haspelagh teaches (e.g. Figure 2f) wherein a second gate dielectric (17, ¶ [0056],[0057]) is over (¶ [0058]) a first gate (7).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamashita in view of Zhang with the second gate dielectric over the first gate as exemplified by Haspelagh in order to desirably use the second gate dielectric as a CMP polish stopper (Haspelagh ¶ [0058],[0059]) and/or incorporate additional memory cells in a string in order to form high density memory cells (Haspelagh Abstract).

Regarding claim 8, Yamashita discloses a semiconductor device (e.g. FIG. 4), comprising:
an active layer (FA, ¶ [0059]);
a first gate (MG, ¶ [0061],[0087]) above the active layer (FA), wherein the first gate (MG) includes a first gate metal (e.g. M2, ¶ [0087]) and a first gate dielectric layer (ON, ¶ [0087],[0088]); and
a second gate (CG, ¶ [0091]) above the active layer (FA), wherein the second gate (CG) includes a second gate metal (e.g. M1) and a second gate dielectric layer (HK, ¶ [0071]).
Alternatively, Yamashita teaches a semiconductor device (e.g. FIG. 4), comprising:
an active layer (FA, ¶ [0059]);

a second gate (MG, ¶ [0061],[0087]) above the active layer (FA), wherein the second gate (MG) includes a second gate metal (e.g. M2) and a second gate dielectric layer (ON, ¶ [0087],[0088]).
	Yamashita fails to clearly teach wherein the semiconductor device is a quantum dot device, wherein the active layer (FA) is a quantum well stack.
Zhang teaches (e.g. Fig. 8A,8C) a semiconductor device with quantum dots (Abstract) in the active layer forming a quantum well stack (i.e. stack of layers including quantum dots which are inherently quantum wells, ¶ [0008],[0009],[0091]-[0093]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamashita with quantum dots in the active region as taught by Zhang in order to desirably improve the performance of the transistor (Zhang ¶ [0008],[0009],[0091],[0092],[0095],[0096]) including addressing issues of for example, achieving desirable dopant concentrations in the source and drain (S/D) regions, maintaining low S/D contact resistance, preventing short channel effects (SCE), improving drain-induced barrier lowering (DIBL), controlling Vt, and controlling a characteristic sub-threshold slope (SS) (Zhang ¶ [0007]).
	Yamashita fails to clearly teach wherein the second gate dielectric layer extends over the first gate.
	Haspelagh teaches (e.g. Figure 2f) wherein a second gate dielectric (17, ¶ [0056],[0057]) is over (¶ [0058]) a first gate (7).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamashita in view of Zhang with the second gate dielectric over the first gate as exemplified by Haspelagh in order to desirably use the second gate Haspelagh ¶ [0058],[0059]) and/or incorporate additional memory cells in a string in order to form high density memory cells (Haspelagh Abstract).

Regarding claim 9, although Yamashita in view of Zhang and Haspelagh yields the quantum dot device of claim 8, Yamashita fails to clearly state wherein a spacing between the first gate metal (MG) and the second gate metal (CG) is between 3 nanometers and 10 nanometers.
	However, Yamashita teaches wherein the thicknesses of the intermediate dielectrics may be between 3 and 10 nanometers (2.5 nm HK, ¶ [0071], 4nm X1 ¶ [0073], X2 9nm ¶ [0071]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamashita in view of Zhang and Haspelagh with the distance as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the distance is determined by the thicknesses of the gate dielectrics which determine the operating voltages of the device making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 11, Yamashita in view of Zhang and Haspelagh yields the quantum dot device of claim 8, and Yamashita further teaches wherein the first gate metal and the second gate metal have different material structures (M1 and M2 may include different materials, ¶ [0086],[0087]).

Yamashita in view of Zhang and Haspelagh yields the quantum dot device of claim 8, Yamashita fails to clearly teach a third gate above the quantum well stack, wherein the third gate includes a third gate metal and a third gate dielectric layer, the first gate is between the second gate and the third gate, and the second gate dielectric layer and the third gate dielectric layer are provided by a common, continuous layer of dielectric material.
	Haspelagh teaches (e.g. Figure 2f) a first gate (7, see Examiner-annotated figure below), a second gate (11), and a third gate (opposing 11 to 7), wherein the third gate is above the active layer (2, quantum stack when applying the teachings of Zhang), wherein the third gate includes a gate material (metal when applying the teachings of Yamashita) and a gate dielectric layer (17, ¶ [0056],[0057]), wherein the first gate (7) is between the second gate (11) and the third gate (opposing 11), and the second gate (11) dielectric layer (17) and the third gate (opposing 11) dielectric layer (17) are provided by a common, continuous layer of dielectric material (17 as pictured).

    PNG
    media_image1.png
    573
    654
    media_image1.png
    Greyscale

Yamashita in view of Zhang and Haspelagh with a series of gates as taught by Haspelagh in order to incorporate additional memory cells in a string in order to form high density memory cells (Haspelagh Abstract).

Regarding claim 14, Yamashita in view of Zhang and Haspelagh yields the quantum dot device of claim 8, and Yamashita further teaches wherein the active layer (FA, quantum well stack when applying the teachings of Zhang) is at least partially included in a fin (Yamashita ¶ [0059]).

Regarding claim 15, Yamashita in view of Zhang and Haspelagh yields the quantum dot device of claim 8, and Yamashita further teaches wherein the first gate (e.g. MG) and the second gate (e.g. CG) are at least partially disposed in a trench in an insulating material (SW, ¶ [0076]) above the quantum well stack (when applying the teachings of Zhang).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0090626 A1 to Yamashita, “Yamashita `626”, in view of U.S. Patent Application Publication Number 2014/0084245 A1 to Zhang, “Zhang”, further in view of U.S. Patent Application Publication Number 2003/0006450 A1 to Haspeslagh, “Haspeslagh”, as applied to claim 8 above, and further in view of U.S. Patent Application Publication Number 2019/0081057 A1 to Yamashita, “Yamashita `057”.
Regarding claim 10, although Yamashita `626 in view of Zhang and Haspelagh yields the quantum dot device of claim 8, Yamashita `626 fails to clearly teach wherein the first gate dielectric layer (HK or ON) includes hafnium.
Yamashita `057 teaches wherein a first gate dielectric (either GF1 or GF2) may include hafnium (¶ [0087],[0092],[0105]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamashita `626 in view of Zhang and Haspelagh with hafnium in either one or both of the gate dielectrics as taught by Yamashita `057 in order to benefit from the use of a high dielectric gate dielectric and and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Number 2019/0371908 A1 to Hutin et al. teaches a quantum dot device (e.g. Fig. 37) including a plurality of first gates (112) and a plurality of second gates (122) with a shared dielectric layer (106).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891